                   Case 19-12153-KBO            Doc 634       Filed 08/29/20       Page 1 of 4

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                                         Case No.:19−12153−KBO
Bayou Steel BD Holdings, L.L.C.
                                                                               Chapter:7



                                     ADMINISTRATIVE CLAIM NOTICE

Your administrative expense claim has been received, and has been added to the docket and the claims register in this
bankruptcy case. Your claim will not be noticed for a hearing at this time. You will receive written notice in the
future when your administrative expense claim will be scheduled for a hearing.




                                                        BY THE COURT



Date: 8/27/20

                                                                        Una O'Boyle, Clerk of Court
(VAN−439)
                           Case 19-12153-KBO                Doc 634        Filed 08/29/20          Page 2 of 4
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 19-12153-KBO
Bayou Steel BD Holdings, L.L.C.                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: Sherrys                      Page 1 of 3                          Date Rcvd: Aug 27, 2020
                                      Form ID: van439                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 29, 2020.
14725521       +JLE INDUSTRIES, LLC,   Attn Director or Officer,    119 ICMI ROAD, SUITE 210,
                 DUNBAR, PA 15431-2358
14725519       +JLE Industries, LLC,   Echard Marquette, P.C.,    Mr. Trent Echard, Esquire,
                 4773 William Flynn Highway,   Allison Park, PA 15101-2401
14725520       +JLE Industries, LLC,   Echard Marquette PC,    Trent Echard,   4773 William Flynn Highway,
                 Allison Park, PA 15101-2401
14725522       +JLE Industries, LLC,   119 ICMI Road,   Dunbar, PA 15431-2358

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 29, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2020 at the address(es) listed below:
              Alan Goodman     on behalf of Interested Party    Port of South Louisiana alan.goodman@bswllp.com,
               richard.passler@bswllp.com
              Alan H. Katz    on behalf of Interested Party    Entergy Louisiana, LLC akatz@lockelord.com
              Albert Kass     on behalf of Interested Party    Kurtzman Carson Consultants LLC
               ECFpleadings@kccllc.com, ecfpleadings@kccllc.com
              Amy P. Williams    on behalf of Creditor    Tokai Carbon GE LLC amy.williams@troutman.com,
               Meredith.haggerty@troutman.com
              Andrew Legrand     on behalf of Creditor    Antares, LLC al@speralaw.com
              Bayard J. Snyder    on behalf of Creditor    Leetsdale Industrial II, L.P. bjs1@snyderlaw.pro,
               jmathis45@snyderlaw.pro
              Bradford J. Sandler    on behalf of Trustee George L. Miller bsandler@pszjlaw.com
              Brenna Anne Dolphin    on behalf of Debtor    Bayou Steel BD Holdings, L.L.C.
               bdolphin@polsinelli.com, lsuprum@polsinelli.com
              Chantelle D’nae McClamb    on behalf of Interested Party    RHI US Ltd mcclambc@ballardspahr.com,
               ambroses@ballardspahr.com
              Chantelle D’nae McClamb    on behalf of Interested Party    Magnesita Refractories Company
               mcclambc@ballardspahr.com, ambroses@ballardspahr.com
              Christopher Lento     on behalf of Interested Party    State Of Louisiana lentoc@ag.louisiana.gov
              Christopher A. Ward    on behalf of Debtor    Bayou Steel BD Holdings, L.L.C. cward@polsinelli.com,
               LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Christopher A. Ward    on behalf of Debtor    BD LaPlace, LLC cward@polsinelli.com,
               LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Christopher A. Ward    on behalf of Debtor    BD Bayou Steel Investment, L.L.C.
               cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Colin Robinson     on behalf of Trustee George L. Miller crobinson@pszjlaw.com
              Curtis W. Owen    on behalf of Creditor    Pension Benefit Guaranty Corporation
               owen.curtis@pbgc.gov, efile@pbgc.gov
              Damien Nicholas Tancredi    on behalf of Creditor    Pacific Foundry Company
               damien.tancredi@flastergreenberg.com, damien.tancredi@ecf.inforuptcy.com
              Daniel C. Kerrick    on behalf of Creditor    Traxys North America LLC dckerrick@dkhogan.com
              David M. Klauder    on behalf of Interested Party    Louisiana Health Service & Indemnity Company
               d/b/a Blue Cross and Blue Shield of Louisiana dklauder@bk-legal.com
              David T Queroli    on behalf of Interested Party    Bank of America, N.A., as Administrative Agent
               Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              David William Giattino    on behalf of Creditor    Westchester Fire Insurance Company
               dwg@stevenslee.com
                       Case 19-12153-KBO        Doc 634     Filed 08/29/20     Page 3 of 4



District/off: 0311-1          User: Sherrys                Page 2 of 3                  Date Rcvd: Aug 27, 2020
                              Form ID: van439              Total Noticed: 4


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Eric Michael Sutty    on behalf of Creditor    TMS International, LLC ems@elliottgreenleaf.com
              Erin R Fay    on behalf of Interested Party    GFG Central Services (America) Inc.
               efay@bayardlaw.com, kmccloskey@bayardlaw.com
              G. David Dean    on behalf of Other Prof.    Official Committee of Unsecured Creditors
               ddean@coleschotz.com,
               pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
              Gary D. Bressler    on behalf of Creditor    Westchester Fire Insurance Company
               gbressler@mdmc-law.com, scarney@mdmc-law.com;kdeans@mdmc-law.com
              George L. Miller    gmiller@mctllp.com, lcromley@mctllp.com;mmerritt@mctllp.com;de22@ecfcbis.com
              Ian Connor Bifferato    on behalf of Creditor    Signal Metal Industries, Inc. cbifferato@tbf.legal,
               mstewart@tbf.legal
              James Tobia     on behalf of Interested Party    JLE Industries, LLC
               jimtobia@comcast.net;bankserve@tobialaw.com
              James G. McMillan, III    on behalf of Interested Party Jarrod Nabor jm@hfk.law,
               bbarriere@fishmanhaygood.com,jburge@fishmanhaygood.com,kjohnson@fishmanhaygood.com,
               cpeterson@thelambertfirm.com,hlambert@thelambertfirm.com
              James G. McMillan, III    on behalf of Plaintiff Troy Fleming jm@hfk.law,
               bbarriere@fishmanhaygood.com,jburge@fishmanhaygood.com,kjohnson@fishmanhaygood.com,
               cpeterson@thelambertfirm.com,hlambert@thelambertfirm.com
              James G. McMillan, III    on behalf of Plaintiff Davarian Ursin jm@hfk.law,
               bbarriere@fishmanhaygood.com,jburge@fishmanhaygood.com,kjohnson@fishmanhaygood.com,
               cpeterson@thelambertfirm.com,hlambert@thelambertfirm.com
              James G. McMillan, III    on behalf of Interested Party Troy Fleming jm@hfk.law,
               bbarriere@fishmanhaygood.com,jburge@fishmanhaygood.com,kjohnson@fishmanhaygood.com,
               cpeterson@thelambertfirm.com,hlambert@thelambertfirm.com
              James G. McMillan, III    on behalf of Plaintiff Jarrod Nabor jm@hfk.law,
               bbarriere@fishmanhaygood.com,jburge@fishmanhaygood.com,kjohnson@fishmanhaygood.com,
               cpeterson@thelambertfirm.com,hlambert@thelambertfirm.com
              James G. McMillan, III    on behalf of Interested Party Davarian Ursin jm@hfk.law,
               bbarriere@fishmanhaygood.com,jburge@fishmanhaygood.com,kjohnson@fishmanhaygood.com,
               cpeterson@thelambertfirm.com,hlambert@thelambertfirm.com
              James S. Carr    on behalf of Other Prof.    Official Committee of Unsecured Creditors
               KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
              Jamie Hurst Watts    on behalf of Creditor    Long Law Firm jhw@longlaw.com
              Jason Daniel Angelo    on behalf of Creditor    Trinity Industries Leasing Company
               jangelo@reedsmith.com
              Jennifer R. Hoover    on behalf of Debtor    Bayou Steel BD Holdings, L.L.C. jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              John D. Demmy    on behalf of Creditor    Rexel USA, Inc. john.demmy@saul.com,
               robyn.warren@saul.com
              Karen C. Bifferato    on behalf of Creditor    The Travelers Indemnity Company and Certain of Its
               Property Casualty Insurance Affiliates kbifferato@connollygallagher.com
              Karen C. Bifferato    on behalf of Creditor    M. Brashem, Inc. kbifferato@connollygallagher.com
              Karen C. Bifferato    on behalf of Creditor    MBI Rolls, LLC kbifferato@connollygallagher.com
              Kelly M. Conlan    on behalf of Creditor    M. Brashem, Inc. kconlan@connollygallagher.com
              Kelly M. Conlan    on behalf of Creditor    MBI Rolls, LLC kconlan@connollygallagher.com
              Kevin J. Mangan    on behalf of Plaintiff Ronnie Millet kevin.mangan@wbd-us.com,
               Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Kevin J. Mangan    on behalf of Plaintiff Jarrod Nabor kevin.mangan@wbd-us.com,
               Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Kevin J. Mangan    on behalf of Interested Party    Entergy Louisiana, LLC kevin.mangan@wbd-us.com,
               Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Kevin J. Mangan    on behalf of Plaintiff Charles Ziegeler kevin.mangan@wbd-us.com,
               Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Kevin J. Mangan    on behalf of Plaintiff Davarian Ursin kevin.mangan@wbd-us.com,
               Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Kevin J. Mangan    on behalf of Interested Party    WARN Act Plaintiffs kevin.mangan@wbd-us.com,
               Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Kevin J. Mangan    on behalf of Plaintiff Troy Fleming kevin.mangan@wbd-us.com,
               Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Kevin Scott Mann    on behalf of Creditor James Darby kmann@crosslaw.com, smacdonald@crosslaw.com
              Kevin Scott Mann    on behalf of Creditor Shelley Darby kmann@crosslaw.com,
               smacdonald@crosslaw.com
              Kurtzman Carson Consultants LLC    info@kccllc.com, ecfpleadings@kccllc.com
              Laura L. McCloud    on behalf of Creditor    TN Dept of Env’t and Conservation
               agbankdelaware@ag.tn.gov
              Linda J. Casey    on behalf of U.S. Trustee    U.S. Trustee Linda.Casey@usdoj.gov
              Lisa Bittle Tancredi    on behalf of Respondent    Steel of America Trading Corp.
               lisa.tancredi@gebsmith.com
              Mark D. Collins    on behalf of Interested Party    Bank of America, N.A., as Administrative Agent
               rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Matthew G. Summers    on behalf of Interested Party    RHI US Ltd summersm@ballardspahr.com,
               hartlt@ballardspahr.com
              Matthew G. Summers    on behalf of Interested Party    Magnesita Refractories Company
               summersm@ballardspahr.com, hartlt@ballardspahr.com
              Matthew J. Pyeatt    on behalf of Interested Party    Bank of America, N.A., as Administrative
               Agent mpyeatt@velaw.com
                       Case 19-12153-KBO        Doc 634     Filed 08/29/20     Page 4 of 4



District/off: 0311-1          User: Sherrys                Page 3 of 3                  Date Rcvd: Aug 27, 2020
                              Form ID: van439              Total Noticed: 4


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Melissa S. Woods    on behalf of Interested Party    United Steel, Paper and Forestry, Rubber,
               Manufacturing, Energy, Allied Industrial and Service Workers International Union MWOODS@CWSNY.COM
              Michael Joseph Joyce    on behalf of Creditor    Antares, LLC mjoyce@mjlawoffices.com
              Michael S. Held    on behalf of Creditor    D&B Metals Inc. mheld@jw.com, lcrumble@jw.com
              Norman Christopher Griffiths    on behalf of Creditor    Rockwood Water, Sewer and Gas
               cgriffiths@connollygallagher.com
              Patrick J. Reilley    on behalf of Other Prof.    Official Committee of Unsecured Creditors
               preilley@coleschotz.com,
               bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@colesch
               otz.com;jford@coleschotz.com;lmorton@coleschotz.com
              Peter J Keane    on behalf of Trustee George L. Miller pkeane@pszjlaw.com,
               r93029@notify.bestcase.com
              Peter J. Keane     on behalf of Trustee George L. Miller pkeane@pszjlaw.com,
               r93029@notify.bestcase.com
              Rafael Xavier Zahralddin-Aravena    on behalf of Creditor    TMS International, LLC
               rxza@elliottgreenleaf.com, mxm@elliottgreenleaf.com
              Reliable Companies    gmatthews@reliable-co.com
              Richard M. Seltzer    on behalf of Interested Party    United Steel, Paper and Forestry, Rubber,
               Manufacturing, Energy, Allied Industrial and Service Workers International Union
               rseltzer@cwsny.com, ecf@cwsny.com
              Rick Aaron Steinberg    on behalf of Creditor    Traxys North America LLC RSteinberg@pricemeese.com
              Robert M. Greenbaum    on behalf of Creditor    Hero Lands Company, L.L.C. rgreenbaum@sgllclaw.com
              S. Alexander Faris     on behalf of Plaintiff Ronnie Millet bankfilings@ycst.com
              S. Alexander Faris     on behalf of Plaintiff Davarian Ursin bankfilings@ycst.com
              S. Alexander Faris     on behalf of Plaintiff Troy Fleming bankfilings@ycst.com
              S. Alexander Faris     on behalf of Plaintiff Jarrod Nabor bankfilings@ycst.com
              S. Alexander Faris     on behalf of Plaintiff Charles Ziegeler bankfilings@ycst.com
              Seth A. Niederman    on behalf of Defendant    Bayou Steel BD Holdings II, L.L.C.
               sniederman@foxrothschild.com,
               dkemp@foxrothschild.com;ahrycak@foxrothschild.com;r59257@notify.bestcase.com
              Seth A. Niederman    on behalf of Other Prof.    Black Diamond Commercial Finance, L.L.C.
               sniederman@foxrothschild.com,
               dkemp@foxrothschild.com;ahrycak@foxrothschild.com;r59257@notify.bestcase.com
              Seth A. Niederman    on behalf of Defendant    Black Diamond Capital Management, L.L.C.
               sniederman@foxrothschild.com,
               dkemp@foxrothschild.com;ahrycak@foxrothschild.com;r59257@notify.bestcase.com
              Seth A. Niederman    on behalf of Defendant    Black Diamond Capital Management, LLC
               sniederman@foxrothschild.com, jdistanislao@foxrothschild.com;ahrycak@foxrothschild.com
              Shanti M. Katona    on behalf of Defendant    BD Bayou Steel Investment, L.L.C.
               skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Shanti M. Katona    on behalf of Defendant    BD LaPlace, LLC skatona@polsinelli.com,
               LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Shanti M. Katona    on behalf of Debtor    BD LaPlace, LLC skatona@polsinelli.com,
               LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Shanti M. Katona    on behalf of Defendant    BD Bayou Steel Investment, LLC skatona@polsinelli.com,
               LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Shanti M. Katona    on behalf of Debtor    Bayou Steel BD Holdings, L.L.C. skatona@polsinelli.com,
               LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Shanti M. Katona    on behalf of Defendant    Bayou Steel BD Holdings II, L.L.C.
               skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Shanti M. Katona    on behalf of Defendant    Bayou Steel BD Holdings, L.L.C.
               skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Shanti M. Katona    on behalf of Debtor    BD Bayou Steel Investment, L.L.C. skatona@polsinelli.com,
               LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
              Shawn M. Christianson    on behalf of Creditor    Oracle America, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
              Simon J. Torres    on behalf of Creditor    Pension Benefit Guaranty Corporation
               torres.simon@pbgc.gov, efile@pbgc.gov
              Stephen J. Astringer    on behalf of Debtor    Bayou Steel BD Holdings, L.L.C.
               SAstringer@polsinelli.com
              Susan E. Kaufman    on behalf of Interested Party    United Steel, Paper and Forestry, Rubber,
               Manufacturing, Energy, Allied Industrial and Service Workers International Union
               skaufman@skaufmanlaw.com
              Trent Echard     on behalf of Interested Party    JLE Industries, LLC trent@trustemlaw.com,
               paul@trustemlaw.com;filing@trustemlaw.com
              U.S. Trustee    USTPRegion03.WL.ECF@USDOJ.GOV
              Yelena E. Archiyan    on behalf of Creditor    Signal Metal Industries, Inc.
               yelena.archiyan@akerman.com
                                                                                               TOTAL: 97
